        IN THE UNITED STATES DISTRICT COURT OF MARYLAND
                        NORTHERN DISTRICT
                          Baltimore Division

 SAMUEL GREEN
 5022 Pembridge Avenue
 Baltimore, Maryland 21215

         PLAINTIFF

 V.                                                Civil Case No.:_ 1:19-cv-1410

 AMF BOWLING CENTERS, INC.
 Serve: The Corporation Trust
 2405 York Road
 Suite 201
 Lutherville Timonium, Maryland 21093

         DEFENDANTS


                 CIVIL COMPLAINT AND JURY TRIAL PRAYER

        NOW COMES, Samuel Green (“Mr. Green” or “Plaintiff”, respectfully), by

and through his attorneys KIM PARKER, ESQUIRE and THE LAW OFFICES                OF   KIM

PARKER, P.A., and sues the aforementioned Defendants and for reasons state:

                               COUNT I- NEGLIGENCE

        1        Samuel Green (“Mr. Green” or “Plaintiff”, respectfully), is a citizen of

the United States of America and resident of Baltimore City, Maryland. At all times

relevant herein, Mr. Greene was a business invitee at Defendants facility (hereinafter

referred as the “AMF Bowling” or “Defendant”, collectively). At all times relevant

herein, Plaintiff was a customer/business invitee on the premises of Defendant
                                             1
2016-CMP-30258
AMF’s location, which was located at 2165 York Road Lutherville Timonium, MD

21093 (hereinafter referred as “the Premises”).

        2.       At all times relevant hereto, Plaintiff conducted himself in a safe,

careful and vigilant manner and exercised due care for his own safety and was not

in any way contributory negligent.

        3.       Defendant AMF Bowling Centers, Inc. (“AMF”) is a Virginia

corporation, with its principal place of business located at 7313 Bell Creek Rd.

Mechanicsville, VA 23111. At all times relevant herein, Defendant had a duty under

Maryland law to warn Plaintiff of all hazards on its premises.

        4.       Defendant AMF is subject to the jurisdiction of the Court and venue is

proper in this Court.

        5.       On or about June 6, 2016, Plaintiff was inside the premises with

friends. Soon thereafter, Plaintiff rented shoes from Defendant and was assigned

lanes to bowl on.

        6.       It came a time when it was Plaintiff’s turn to bowl. Plaintiff walked up

to the bowling surface and initiated his first bowling attempt. While on the bowling

surface, Plaintiff took his first step in the action of bowling his first ball---he stepped

forward and planted his leg, and then began stepping forward with his other leg to

release the ball; however, while stepping forward he slipped and fell on a wet floor,

causing his legs to split apart.


                                             2
2016-CMP-30258
        7.       As a direct result, Plaintiff suffered a Musculoligmentous injury to his

thoracic spine and a contusion to Plaintiffs left hip, and other permanent injuries to

his person.

        8.       At all times prior to the fall, Plaintiff had no knowledge that there was

a wet substance on the bowling surface, nor was he warned. Defendant had a duty

to maintain the premises, including the floors and floor coverings in a reasonably

safe condition and to see that these areas were free from items that could present a

hazard to the business invitee.

        9.       Defendant was responsible for insuring that its property was safe for all

customers entering upon its premises. Defendant also had a duty to warn patrons,

such as the Plaintiff of hazards.

        10.      Defendant breached this duty of care by failing to keep the bowling

lane’s where its customers are expected to traverse free of items that could cause

them to slip and fall.

        11.      Defendant had a further duty to inspect its floors and walkways and

other areas open to its business invitees, to discover the presence of any condition

that would present a hazard, to block off the area of said hazards, post notices of said

hazards, and to remove said hazards from the premises.

        12.      As a result of AMF negligence, and that of it’s agent, servant and/or

employee Plaintiff has suffered emotional, financial and physical damages. Plaintiff

Green has suffered injuries to his left hip and Lumbar Spine.
                                              3
2016-CMP-30258
        13.      Specifically, Defendant breached its duty to Plaintiff by: (a) failing to

keep and maintain the premises in a safe and reasonable condition; (b) failing to

monitor and/or inspect the premises; (c) failing to keep the floor in a dry and safe

condition; (d) failing to warn Plaintiff, a business invitee, of the defect; and (e)

failing to correct the hazardous and dangerous defect.

        WHEREFORE, Plaintiff Green demands judgment against Defendant AMF

and its servant agent or employee jointly severally liable in the amount Five Hundred

Thousand Dollars ($500,000.00), plus attorney’s fees, prejudgment and post

judgment interest and cost.

          COUNT II- NEGLIGENT HIRING, TRAINING AND RETENTION

        14.      Plaintiff incorporates the foregoing paragraphs as if herein restated for

reference.

        15.      The Plaintiff injuries were directly and proximately caused by the

negligent acts of Defendant and/or their agents, who were acting within the scope of

their employment with Defendant.

        WHEREFORE, Plaintiff Green demands judgment against Defendant AMF

Timonium and its servant agent or employee jointly severally liable in the amount

Two Million Dollars ($2,000,000.00), plus attorney’s fees, prejudgment and post

judgment interest and cost.

                        COUNT III- NEGLIGENCE BASED ON THE
                          THEORY OF RES ISPA LOQUITUR

                                              4
2016-CMP-30258
        16.      Plaintiff incorporates all preceding and following paragraphs hereto

and as though stated at length.

        17.      Plaintiff injury’s was caused by Negligence of the Defendant and its

agents and would not have occurred absence of negligence.

        18.      The bowling lane was in the exclusive control of the Defendant and its

employee’s. In fact, the bowling lane was owned and operated by the Defendant on

its premises.

        19.      Plaintiff was injured without act or omission and was not contributory

negligent.

        20.      Evidence including videotape, photographic and the bowling lane were

in the exclusive control of the Defendant and its agents.

        21.      As a direct and proximate result of Defendant negligent, carless and

reckless acts and omissions, Plaintiff suffered severe injuries and is entitled to

recover compensatory damages.

        22.      As a result of Defendant’s negligence, and that of it’s agent, servant

and/or employee Plaintiff Green has suffered emotional, financial and physical

damages. Plaintiff Greene has suffered injuries to his left hip and spine. Plaintiff will

continue to suffer the physical damage as he may have suffered a permanent injury

to her left hip.

        23.      Specifically, Defendant breached its duty to Plaintiff by: (a) failing to

keep and maintain the premises in a safe and reasonable condition; (b) failing to
                                              5
2016-CMP-30258
monitor and/or inspect the premises; (c) failing to keep its aisles in clear of

substances; (d) failing to warn Plaintiff, a business invitee, of the defect; and (e)

failing to correct the hazardous and dangerous defect.

        WHEREFORE, Plaintiff Green demands judgment against Defendant AMF

Timonium and its servant agent or employee jointly severally liable in the amount

One Million Dollars ($1,000,000.00), plus attorney’s fees, prejudgment and post

judgment interest and cost.

                              COUNT IV- PUBLIC NUSIANCE

        24.      Plaintiff incorporates all preceding and following paragraphs hereto

and as though stated at length.

        25.      That at all times material herein, Defendant, operated the premises that

were open to the public, including but not limited to the Plaintiff.

        26.      The Defendant’s operation of the aforesaid premises was in violation

of applicable statues, local ordinances, zoning laws, building codes, health codes,

occupancy permits and other regulations, and therefore constituted a public nuisance

per se.

        27.      Specifically, the Defendant has failed to maintain the premises in good

repair. They have had several complaints filed against them for negligent

maintenance of the bowling lanes, including, but not limited to, leaky ceilings, wet

bowling lanes, and other substances in common areas of the premises.


                                             6
2016-CMP-30258
        28.      The results have been numerous patrons reporting injuries, some

seriously, and defendant failing to remedy such issues.

        29.      That the as a result of the aforesaid nuisance, the Plaintiff suffered harm

to his person.

        WHEREFORE, Plaintiff Green demands judgment against Defendant AMF

Timonium and its servant agent or employee jointly severally liable in the amount

Five Million Dollars ($5,000,000.00), plus ($10,000,000) in punitive damages.


                                            Respectfully Submitted,

                                            THE LAW OFFICES OF KIM PARKER, P.A.

                                            /s/ Kim Parker
                                            ____________________________
                                            Kim Parker, Esquire
                                            Fed. Bar No.:23894
                                            2123 Maryland Avenue
                                            Baltimore, Maryland 21218
                                            410-234-2621
                                            F: 410-234-2612
                                            info@kimparkerlaw.com

                                            COUNSEL FOR PLAINTIFF




                                               7
2016-CMP-30258
                                 JURY TRIAL PRAYER

                 Plaintiff prays for a jury trial on all counts stated herein.

                                            /s/
                                 _____________________
                                     Kim Parker, Esq
                                    Counsel to Plaintiff




                                              8
2016-CMP-30258
